Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reopened Prosecution

In view of the Appeal Brief filed on 4/27/2022, PROSECUTION IS HEREBY REOPENED. 
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Stephen D. Meier/


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 5-8, 10-11, and 16-19 are allowed.
The most pertinent prior arts are “Bracken US 20140121999”, “Haseba US 20190101103”, “Vu US 5974361”, “Gearhart US 20120117130”, and “Sato JPH 10247361”. 
As to claim 5, the combination of Bracken, Haseba, Vu, Gearhart, and Sato teaches all the claim limitations except “a data analysis computer that receives the thinned waveform data and executes instructions to generate a thinned waveform plot based on the thinned waveform data, wherein the thinned waveform plot comprises the first blocks of data and representative blocks of data that each represent the second continuous blocks of data that have been removed, wherein the representative blocks of data comprise continuous blocks of the original machine vibration waveform data that have been inserted into the blank gaps” and “the representative blocks of data comprise second continuous blocks of the original machine vibration waveform data”. The claim has unique limitations and differentiates itself from the prior arts. The invention provides a vibration data collection and display system that monitors vibration of a machine, which generates the original machine vibration waveform data, which is based on the vibration that is monitored, and removes the multiple portions of the original machine vibration waveform data that is not indicate an occurrence of the vibration event, which is related to a potential fault in the machine. The thinned waveform plot, which is based on the thinned waveform data, has the multiple blocks of the original machine vibration waveform data that are separated in time by gaps, which represents the multiple portions that is removed. The system also provides a smooth transition between the original data and the representative data at the points at which the data blocks intersect, and reduces in size to match the original block size. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bracken, Haseba, Vu, Gearhart, and Sato to arrive at the claimed invention. The advantages and distinguishable features can be seen on Pages 4-5, Paragraphs 7, 8, and 9; Page 5, Paragraph 13; Page 6, Paragraph 18; and Pages 9-10, Paragraph 29 in the filed specification.
As to claim 16, the combination of Bracken, Haseba, Vu, Gearhart, and Sato teaches all the claim limitations except “generating a thinned waveform plot based on the thinned waveform data, wherein the thinned waveform plot comprises the first blocks of data and representative blocks of data that each represent the second continuous blocks of data that have been removed, wherein the representative blocks of data have been inserted into the blank gaps”. The claim has unique limitations and differentiates itself from the prior arts. The invention provides a vibration data collection and display system that monitors vibration of a machine, which generates the original machine vibration waveform data, which is based on the vibration that is monitored, and removes the multiple portions of the original machine vibration waveform data that is not indicate an occurrence of the vibration event, which is related to a potential fault in the machine. The thinned waveform plot, which is based on the thinned waveform data, has the multiple blocks of the original machine vibration waveform data that are separated in time by gaps, which represents the multiple portions that is removed. The system also provides a smooth transition between the original data and the representative data at the points at which the data blocks intersect, and reduces in size to match the original block size. Thus, there is no evidence which anticipates nor renders obvious the limitations not taught by the prior arts. There is no evidence which suggests that one of ordinary skill in the art would have modified the combination of Bracken, Haseba, Vu, Gearhart, and Sato to arrive at the claimed invention. The advantages and distinguishable features can be seen on Pages 4-5, Paragraphs 7, 8 and 9; Page 5, Paragraph 13; Page 6, Paragraph 18; and Pages 9-10, Paragraph 29 in the filed specification.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370.  The examiner can normally be reached on Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863  

/STEPHEN D MEIER/            Supervisory Patent Examiner, Art Unit 2863